                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:20-CR-021-KDB-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                 Plaintiff,                             )
                                                        )
     v.                                                 )         ORDER
                                                        )
 JARED WILLIAM PARDUE,                                  )
                                                        )
                 Defendant.                             )
                                                        )

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Unopposed Motion To

File Sentencing Memorandum Under Seal” (Document No. 31) filed June 16, 2020. In accordance

with the Local Rules, the Court has considered the Motion to Seal, the public’s interest in access

to the affected materials, and alternatives to sealing. The Court determines that no less restrictive

means other than sealing is sufficient inasmuch as Defendant’s Sentencing Memorandum contains

sensitive and private information that is inappropriate for public access.        Having carefully

considered the motion and the record, and noting the government does not oppose the motion, the

undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant’s “Unopposed Motion To File

Sentencing Memorandum Under Seal” (Document No. 31) is GRANTED, and the Sentencing

Memorandum is sealed until further Order of this Court.


                                          Signed: June 16, 2020




          Case 5:20-cr-00021-KDB-DCK Document 33 Filed 06/16/20 Page 1 of 1
